Citation Nr: 0831816	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified active service from December 1957 to 
November 1959, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.


FINDING OF FACT

The objective medical evidence fails to establish a nexus or 
link between any current hearing loss and any incident of the 
veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2006 the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  VCAA 
notice was provided prior to the initial AOJ adjudication.  
Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.


Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss, as an 
organic disease of the nervous system, may be presumed, 
subject to rebuttal, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background

Service medical records show no complaints of hearing loss.  
As for the veteran's first period of service (December 1957 
to November 1959), both the entrance and separation 
examinations showed whisper voice test scores of 15/15, 
bilaterally.  They also noted that the veteran's ears were 
normal.

The veteran's second period of service began October 31, 
1961, and no entrance examination is of record.  A December 
1961 service examination report (titled recall to active 
duty) indicates that the veteran's ears were clinically 
evaluated as normal; section 71 (Audiometer) revealed, in 
pertinent part, the following pure tone thresholds, in 
decibels (as converted from American Standards Associates 
(ASA) units to International Standards Organization (ISO) 
units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
10
5
10
10
25

The May 1962 service separation examination report indicates 
that the veteran's ears were clinically evaluated as normal, 
and the veteran specifically denied having any ear trouble in 
a report of medical history completed at the time of the May 
1962 separation examination.  The May 1962 service 
examination report, section 71 (Audiometer) revealed, in 
pertinent part, the following pure tone thresholds, in 
decibels (as converted from American Standards Associates 
(ASA) units to International Standards Organization (ISO) 
units), as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
10
5
5
5
0

In a June 2006 letter, the veteran's private audiologist 
indicated that the veteran had moderate high frequency 
sensorineural hearing loss.  Concerning the veteran's hearing 
loss, the audiologist stated, in pertinent part, as follows:

From your history of being exposed to the 
noise of helicopters and rifles without 
the advantage of hearing protection 
devices while serving in the military 
during the late 1950's and again during 
the early 1960's, it is quite likely that 
this was the beginning of your hearing 
and tinnitus.  Since that time you have 
been a school custodian and working in a 
grocery store and had not been exposed to 
a significant amount of noise.  The type 
and degree of your hearing level on your 
audiogram is consistent with noise 
induced hearing loss.

The veteran was afforded a VA examination (opinion only, no 
audiometric data obtained) in September 2006.  The veteran 
indicated that he was a transportation specialist with an air 
battalion.  He indicated that he was exposed to helicopters, 
rifles, and grenades frequently during his service.  He 
denied significant noise exposure as a civilian.  The 
examiner stated that it was not likely that the veteran's 
hearing loss was related to service, and noted the veteran's 
normal hearing on discharge as one of his reasons for his 
opinion.

In an October 2006 addendum, the September 2006 VA examiner 
stated as follows:



Exposure to either impulse sounds or 
continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 
to 48 hours after exposure to loud noise.  
Impulse sounds may also damage the 
structure of the inner ear resulting in 
an immediate hearing loss.  Continuous 
exposure to loud noise can also damage 
the structure of the hair cells resulting 
in hearing loss.  If the hearing does not 
recover completely from a temporary 
threshold shift, a permanent hearing loss 
exists.  Since the damage is done when 
exposed to noise, a normal audiogram 
subsequent to the noise exposure would 
verify that the hearing had recovered 
without permanent loss.

The evidence of record contains an opinion of etiology 
favorable to the veteran's bilateral hearing loss disability 
claim and an opinion that rejects the veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
private audiologist's opinion has less probative value than 
the September 2006 VA examiner's opinion.  The Board notes 
that the September 2006 VA examiner provided a review of the 
veteran's service medical records, and noted that the veteran 
had normal hearing on discharge from service.  Further, the 
September 2006 VA examiner provided a rationale for his 
opinion.  The veteran's private physician did not note the 
absence of hearing loss complaints in the veteran's service 
medical records, and did note the lack of any diagnosis of 
hearing loss until decades following service.

While medical records indicate that the veteran currently has 
bilateral hearing loss, evaluation performed at the veteran's 
May 1962 service separation examination noted no hearing loss 
as defined in Hensley.  Since the evidence of record reveals 
that the first medical evidence of bilateral hearing loss 
disability for VA purposes was decades following service, and 
since the most probative medical opinion indicates that his 
current hearing loss is not related to service, the 
preponderance of the evidence is against service connection 
for bilateral hearing loss disability.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issue, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


